DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 35, 37, 38, 51 and 108-123 are pending in this application.
Claim 35 has been amended by Applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 103:  Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.  Regarding claim 35, applicant argues "distributing relevant portions of the dynamic database to a second plurality of vehicles, wherein at least some of the statistics are time sensitive. The cited references do not disclose these features…Such changes are to the static environment and are not relevant to the dynamic objects stored in the dynamic database, as claimed. Such changes are also not time sensitive. Accordingly, Levinson Page : 6of7does not disclose distributing relevant portions of the dynamic database to a second plurality of vehicles, wherein at least some of the statistics are time sensitive, as recited by claim 35”.  Examiner respectfully disagrees.First Named Inventor Youval Nehmadi Attorney Docket: 42838-0011 US1 / 8500234-

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Levinson et al. (US 20170124476 A1) discloses the dynamic database includes dynamic objects ([0064] “external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type”).   Levinson also discloses distributing relevant portions of the dynamic database to a second plurality of vehicles, wherein at least some of the statistics are time sensitive ([0150] “updating map data and/or one or more map tiles with the inferred sematic classification…may update route data…the data representing objects disposed in the environment may be transmitted to some or all or a portion of the autonomous vehicles in a fleet of autonomous vehicles…may receive updated data representing objects disposed in the environment”).  Examiner interprets updating the map data based on objects in the environment as reading on time sensitive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 37, 38, 51, 108, 109, 111, 113-117, 120, 122 and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 20170124476 A1) in view of Grimm et al. (US 20160133130 A1).
Regarding Claim 35, Levinson teaches a method for maintaining a dynamic database (Levinson, [0112] “the tracked object data stored in track database…and the track may be extended or updated by track updater”), the method comprises: maintaining the dynamic database (Levinson, [109] “data generated by data association processor…may be used by track updater…to update one or more tracks, or tracked objects…track updater…may implement a Kalman Filter, or the like, to form updated data for tracked objects, which may be stored online in track database”), wherein the dynamic database comprises statistics related to previously monitored behaviors of dynamic objects within the different locations (Levinson, [0070] “probabilities may be associated with each of the object of interest, whereby a probability may represent a likelihood that an object of interest may be a threat to safe travel”; [0064] “Perception engine…may be configured to determine locations of external objects based on sensor data and other data....If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type”); and distributing relevant portions of the dynamic database to a second plurality of vehicles wherein at least some of the statistics are time sensitive (Levinson, [0166] “One or more of the autonomous vehicles (e.g., in a fleet of autonomous vehicles) may receive the updated data….Statistical change point detection may be applied to probabilistically determine and/or confirm that a change has occurred in the region”).  
Levinson does not teach receiving, from a first plurality of vehicles and information about different locations of the multiple vehicles. However, Grimm teaches this limitation (Grimm, [0041] “various locations on the roadway are identified from the data collected...These conditions may be identified by many different types of data provided by the participative sensing system vehicles—including low vehicle speeds, object detection data”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to include a first plurality of vehicles and information about different locations of the multiple vehicles as taught by Grimm in order to avoid collision by “aggregating and filtering data from a large number of participating vehicles, safety-related events and conditions can be identified which would otherwise go undetected” (Grimm, [0056]).

Regarding Claim 37, Levinson teaches the method according to claim 35 wherein the maintaining comprises generating and updating the dynamic database (Levinson, [109] “data generated by data association processor…may be used by track updater…to update one or more tracks, or tracked objects…track updater…may implement a Kalman Filter, or the like, to form updated data for tracked objects, which may be stored online in track database”).

Regarding Claim 38, Levinson teaches the method according to claim 35 wherein the dynamic objects comprise vehicles (Levinson, [0064] “objects likely to be labeled as dynamic…other vehicles”; [0142] “pedestrians on a wheeled apparatus, such as a bicycle, skate board, scooter…”).  

Regarding Claim 51, Levinson teaches the method according to claim 35 comprising classifying locations to classes and maintaining statistics per class (Levinson, [0088] “the subset of objects including at least one object associated with data representing a degree of certainty for a classification type”; [0106] “probabilistic estimations of object categories may be performed, such as classifying an object as a vehicle, bicyclist, pedestrian, etc. with varying confidences per object class”), wherein a classification of at least one class is responsive to an amount of data obtained in relation to one or more locations that belong to the class (Levinson, [0070] “object classifier…may be configured to classify objects as either dynamic or static objects and track the locations of the dynamic and the static objects relative to autonomous vehicle…for planning purposes”). 

 Regarding Claim 108, Levinson teaches the method according to claim 35 wherein the dynamic objects comprise people (Levinson, [0069] “external objects likely to be labeled as dynamic include bicyclists, pedestrians…” ; [0142] “pedestrians on a wheeled apparatus, such as a bicycle, skate board, scooter…”).  

Regarding Claim 109, Levinson teaches the method according to claim 35 wherein the dynamic objects comprise vehicles and people (Levinson, [0064] “external objects likely to be labeled as dynamic include bicyclists, pedestrians…other vehicles” ; [0142] “pedestrians on a wheeled apparatus, such as a bicycle, skate board, scooter…”).  

Regarding Claim 111, Levinson teaches the method according to claim 35, wherein the statistics is related to behavior of dynamic objects within one or more junctions (Levinson, [0064] “external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type… perception engine…may determine a level of uncertainty associated with a current and future state of objects. In some examples, the level of uncertainty may be expressed as an estimated value (or probability)”; [0162] “behavior associated with detected objects in the region (e.g., objects classified as pedestrians transiting the region that may constitute the un-marked trail or cross-walk)”).  

Regarding Claim 113, Levinson teaches the method according to claim 35, wherein the statistics is related to speeds at different direction within one or more junctions (Levinson, [0064] “an external object that is classified as a pedestrian may be associated with some maximum speed, as well as an average speed (e.g., based on tracking data). The velocity of the pedestrian relative to the velocity of an autonomous vehicle can be used to determine if a collision is likely. Further, perception engine…may determine a level of uncertainty associated with a current and future state of objects. In some examples, the level of uncertainty may be expressed as an estimated value (or probability)”; Fig 36 shows pedestrians (3620, 3622) at different directions within one or more junctions. ).  

Regarding Claim 114, Levinson teaches the method according to claim 35 wherein the statistics is related to behaviors of different types of vehicles within one or more junctions.  However, Ferguson teaches this limitation (Levinson, [0064 “perception engine 366 may be able to detect and classify external objects as…bicyclists…other vehicles…If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type”; [0085] “single lane in a 4-lane roadway”).

Regarding Claim 115, Levinson teaches the method according to claim 35, wherein the statistics is related to behaviors of different types of vehicles and one or more people within one or more junctions (Levinson, [0064 “perception engine 366 may be able to detect and classify external objects as…bicyclists…other vehicles…If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type”; [0142] “pedestrians on a wheeled apparatus, such as a bicycle, skate board, scooter…” ; [0085] “single lane in a 4-lane roadway”).

Regarding Claim 116, Levinson teaches the method according to claim 35, wherein the statistics is related to behaviors of dynamic objects selected out of vehicles and people in a vicinity of one or more buildings (Levinson, [0142] “the building…may represent one example of an attraction, destination or venue (e.g., a concert hall) of interest to pedestrians… may be crossed by pedestrians on a wheeled apparatus, such as a bicycle, skate board, scooter…”, Fig 36 shows region C in the vicinity of one or more buildings (3602)).  

Regarding Claim 117, Levinson teaches the method according to claim 35.  Levinson does not teach wherein the receiving of the information comprises receiving raw data sensed by vehicle sensors of at least one vehicle of the first plurality of vehicles and receiving event information from at least one other vehicle of the first plurality of vehicles; wherein a size of the event information is smaller than a size of the raw data.  However, Grimm teaches these limitations.

Grimm teaches wherein the receiving of the information comprises receiving raw data sensed by vehicle sensors of at least one vehicle of the first plurality of vehicles (Grimm, [0032] “vehicle parameters obtained from raw serial data from the vehicle dynamics module…,the object detection module…,the system status module…”) and receiving event information from at least one other vehicle of the first plurality of vehicles (Grimm, [0043] “raw event data from individual vehicles”); wherein a size of the event information is smaller than a size of the raw data (Grimm, [0043] “the raw event data from individual vehicles…may have certain rules for half-life and eventual purging, where each individual event report may carry full weight for a predetermined amount of time, and then decay in weight factor after that”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to include the receiving of the information comprises receiving raw data sensed by vehicle sensors of at least one vehicle of the first plurality of vehicles and receiving event information from at least one other vehicle of the first plurality of vehicles; wherein a size of the event information is smaller than a size of the raw data as taught by Grimm in order to “continuously gather data from onboard system….to determine what threats—or hazardous events or conditions—exist” (Grimm, [0032]).

Regarding Claim 120, Levinson teaches the method according to claim 35, comprising maintaining statistics per locations that comprise traffic lanes, junctions, and buildings (Levinson, [0069] “localizer…may be configured to select various amounts of map data…depending on the degrees of reliability of each source of map data” ; [0074] “an optimized path may be determined as a function of the probability of facilitating collision-free travel”, [0054] “the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings…which can be compared against reference data” ; [0085] “single lane in a 4-lane roadway (e.g., based on past events, such as typically congregating at a lane closest to a bus stop), and any other similar criteria specified by policies. Perception engine data…includes maps of locations of static objects and dynamic objects of interest”).  

Regarding Claim 122, Levinson teaches the method according to claim 35, comprising receiving information from a vehicle about a mismatch between information sensed by the vehicle about a location of the different locations and information of the dynamic database about the location (Levinson, [0166] “data associated with region…has changed (e.g., building…and stop sign…are gone). Data representative of the region…before the change (e.g., reference data) may be compared with data representative of the region…after to the change (e.g., change data) to determine that map data, route data or other data associated with autonomous vehicles ought to be updated to reflect the current state (e.g., state of static and/or dynamic objects) of objects in the region… sensor data (e.g., frames of data) generated by sensors of the autonomous vehicles in a region may be processed”).  

Regarding Claim 123, Levinson teaches the method according to claim 35, comprising receiving information from a vehicle about a mismatch between an actual behavior of a dynamic object within a location and statistics (Levinson, [0069] “non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian…”), included in the dynamic database, about the dynamic object within the location (Levinson, [0145] “A processor …e.g., a server…may receive the data representing the semantic classifications…and compare the data representing the semantic classifications…with data representing reference semantic classifications... a subset of detected objects in the region…having semantic classifications that do not match the reference semantic classifications”).

Claims 110 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 20170124476 A1) in view of Grimm et al. (US 20160133130 A1) in further view of Ferguson et al. (US 8457827 B1).
Regarding Claim 110, Levinson teaches the method according to claim 35.  Levinson does not teach wherein the statistics is indicative of a time sensitive distribution of vehicle types in a lane.  However, Ferguson teaches this limitation (Ferguson, Col 13, lines 22-35) “The computer system of vehicle…could determine confidence levels for each predicted behavior. For instance, the confidence level for the truck 344 maintaining speed and the same lane could be relatively high. The confidence level of the other vehicle 342 to change lanes into the center lane 334 and cut off the vehicle 338 could be determined to be relatively low, for instance, because the space between the truck 344 and the vehicle 338 is too small to safely execute a lane change. Further, the confidence level of the other vehicle 344 maintaining its speed and its current lane may be determined to be relatively high, at least in part because the left-lane 332 is clear ahead. Thus, based on these predictions and confidence levels, the computer system of vehicle 338 could control the vehicle 338 to maintain its current speed and heading in center lane”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to include the statistics is indicative of a time sensitive distribution of vehicle types in a lane as taught by Ferguson in order to avoid “a vehicle colliding with another vehicle. Predicted behaviors could be based on what another vehicle may do in response to the vehicle…or in response to a third vehicle” (Ferguson, Col 11, lines 60-63)


Regarding Claim 121, Levinson teaches the method according to claim 35.  Levinson does not teach wherein the maintaining comprises applying deep learning to determine the statistics.  However, Ferguson teaches this limitation (Ferguson, Col 15 lines 41-45) “the confidence level could be adjusted based on, for instance, using sensor data in a machine learning algorithm. Thus, the confidence level could be calculated dynamically based on real-world operating conditions and operating experiences”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to include the maintaining comprises applying deep learning to determine the statistics as taught by Ferguson in order to have continuous probability distribution based on predetermined likelihoods of the occurrence of the given predicted behaviors. (Ferguson, Col 15 lines 36-38).

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 20170124476 A1) in view of Grimm et al. (US 20160133130 A1) in further view of Kubota et al. (US 20060009188 A1).
Regarding Claim 112, Levinson teaches the method according to claim 35 wherein and a behavior of dynamic objects within the one or more junctions (Levinson, [0064] “external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type… perception engine…may determine a level of uncertainty associated with a current and future state of objects. In some examples, the level of uncertainty may be expressed as an estimated value (or probability)”; [0162] “behavior associated with detected objects in the region (e.g., objects classified as pedestrians transiting the region that may constitute the un-marked trail or cross-walk)”).  Levinson does not teach the statistics is related to relationship between a state of one or more traffic lights positioned in one or more junctions. However, Kubota teaches this limitation (Kubota, [0052] “the controller…may perform a statistical analysis on the traffic signal state information…in accordance with…statistical analysis instructions stored in the memory…in order to predict the most likely state of the traffic signal…from the statistically likely state of the traffic signal”; [0054] “traffic signals…respectively located at successive intersections”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to include the statistics is related to relationship between a state of one or more traffic lights positioned in one or more junctions as taught by Kubota in order to “predict the most likely state of the traffic signal…from the statistically likely state of the traffic signal…at the same time as the predicted time at which the car…will arrive at the traffic signal” (Kubota, [0052]).

Claims 118 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 20170124476 A1) in view of Grimm et al. (US 20160133130 A1) in further view of Goerick et al. (US 20130282268 A1).
Regarding Claim 118, Levinson teaches the method according to claim 35.  Levinson does not teach comprising classifying the different locations to prototype locations and maintaining statistics per prototype location.  However Goerick teaches this limitation (Goerick, [0056] “transforming the sensor signal…into at least one confidence map of local properties of the environment by using at least one base classifier, generating spatial features for the local properties based on the at least one confidence map, and classifying locations in the environment of the vehicle…A confidence map thus represents for each location e.g. in a space representations the confidence about the property of each location…Risk of collisions between the ego vehicle and other traffic participants is estimated by the processing means”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to include classifying the different locations to prototype locations and maintaining statistics per prototype location as taught by Goerick in order to compare “extracted visual features…with visual features that are e.g. stored in a memory” to determine “the free driving area” (Goerick, [0057], [0058]).
Regarding Claim 119, Levinson teaches the method according to claim 35.  Levinson does not teach comprising maintaining statistics per locations that are similar to each other.  However, Goerick teaches this limitation (Goerick, [0056] “classifying locations in the environment of the vehicle…to a certain category of road terrain based on the generated spatial features”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to include maintaining statistics per locations that are similar to each other as taught by Goerick in order to determine “risk of collisions between the ego vehicle and other traffic participants” (Goerick, [0056]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kario et al. (US 20190026568 A1) discloses a dynamic database comprising locations and classes of obstacles (Kario,  [0043] “Map database…can store not only the locations of such items, but also descriptors relating to those items, including, for example, names associated with any of the stored features and other information about them. For example, locations and types of known obstacles can be included in the database”).
Cordova et al. (US 20160327397 A1) discloses classifying the different locations and maintaining statistics per locations (Cordova, [0089] “The location data can include speed data derived from the location data. The off-road classifier computes the percentage of location data points that are within a predetermined distance of roads”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662